United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Y., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS, Barstow, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1139
Issued: November 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 30, 2012 appellant, through his attorney, filed a timely appeal of a March 19,
2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying
further merit review. Because over 180 days elapsed from the most recent merit decision of
May 3, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s case, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 14, 2006 appellant, then a 48-year-old painter helper, filed a traumatic injury
claim alleging that he injured his knee in the performance of duty. On April 10, 2006 OWCP
accepted his claim for strain/strain of the medial collateral ligament on the left.
OWCP obtained appellant’s work restrictions on June 9, 2009, which included limitations
in walking, standing, twisting, bending, stooping, squatting, kneeling, climbing and operating a
motor vehicle. Appellant was limited to moving up to 20 pounds. On December 7, 2009
Dr. Rama T. Pathi, an attending physician and Board-certified orthopedic surgeon, opined that
appellant could perform light-duty work with no bending, squatting or climbing.
On May 7, 2010 appellant’s vocational rehabilitation counselor formulated a plan for
training at the Security Officers’ Training Academy (SOTA) to prepare him for a position as a
security guard or surveillance system monitor. On August 7, 2010 the vocational rehabilitation
counselor notified OWCP that appellant did not report to school as scheduled.
In a letter dated June 10, 2010, OWCP advised appellant to cooperate with vocational
rehabilitation efforts by undergoing a training program in security/surveillance monitoring. It
allowed him 30 days to cooperate or face the reduction of his compensation based on his wageearning capacity had he completed the training program.
Appellant responded on June 16, 2010 and stated that he was not refusing to cooperate,
but felt that he could not perform the duties of a security guard but could work as a
security/surveillance monitor.
In a note dated August 9, 2010, Dr. Pathi indicated that appellant could perform lightduty work and avoid bending, kneeling, squatting and climbing.
By decision dated September 9, 2010, OWCP reduced appellant’s compensation benefits
effective September 26, 2010 due to his failure to undergo vocational rehabilitation as directed.
In a note dated September 20, 2010, the SOTA stated that the school did not offer any
type of security/surveillance monitoring training.
Dr. Pathi completed a note dated September 23, 2010 and opined that appellant could not
work as a security guard, but could work as a security surveillance monitor.
In a note dated March 14, 2011, Dr. Pathi repeated his conclusions and limitations.
Appellant requested an oral hearing before an OWCP hearing representative.
By decision dated May 2, 2011, the hearing representative found that appellant had not
established good cause for failing to undergo the scheduled training and that OWCP properly
reduced his compensation benefits.

2

Appellant resubmitted a report dated June 21, 2007 from Paul A. Stanton, M.D., finding
that he could perform light duty with restrictions as well as Dr. Pathi’s September 23, 2010
report.
Dr. Pathi completed notes dated April 11, June 22, July 22, August 29, September 30 and
November 11, 2011, January 4 and February 1, 2012 and stated that appellant could perform
light-duty work with no bending, climbing or kneeling. He further stated that appellant should
avoid long walking and standing.
Appellant, through his attorney, requested reconsideration on February 27, 2012. He
stated that he was submitting a letter from the SOTA and a vacancy job posting that was not
previously considered. Appellant resubmitted a note dated September 20, 2010 which stated that
there was no monitoring training offered. He submitted an anticipated vacancy announcement
and indicated that he was interested in returning to work as a supply technician.
By decision dated March 19, 2012, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that he had not submitted any relevant new evidence in
support of his February 27, 2012 request for reconsideration.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.2
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.3 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.4
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.5

2

5 U.S.C. §§ 8101-8193, 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.608.

5

M.E., 58 ECAB 694 (2007).

3

ANALYSIS
OWCP reduced appellant’s compensation benefits based on his refusal to cooperate with
vocational rehabilitation services on September 9, 2010 and the hearing representative affirmed
this decision on May 2, 2011.
The Board does not have jurisdiction over the May 2, 2011 OWCP decision. The issue
presented is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3) requiring
OWCP to reopen the case of review of the merits of his claim. In his February 27, 2012 request
for reconsideration, he did not identify or show that OWCP erroneously applied or interpreted a
specific point of law. Appellant did not attempt to advance a new and relevant legal argument
not previously considered by OWCP.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not meet this requirement of 20 C.F.R. § 10.606(b)(2) as he
resubmitted documents included in the record at the time of OWCP’s May 2, 2011 decision.
Appellant resubmitted a June 21, 2007 report from Dr. Stanton, finding that he could perform
light duty with restrictions as well as Dr. Pathi’s September 23, 2010 report. As noted above,
medical reports which are repetitive are not sufficient to require OWCP to reopen his claim for
consideration of the merits. Appellant submitted a series of notes from Dr. Pathi dated April 11,
June 22, July 22, August 29, September 30 and November 11, 2011, January 4 and February 1,
2012 which did not contain new medical evidence or work restrictions. These reports were
duplicative of evidence already included in the record and not sufficient to require OWCP to
reopen his claim.
Appellant also resubmitted the September 20, 2010 note from his proposed school. The
hearing representative considered this note in reaching his decision on May 2, 2011. Appellant
submitted a vacancy announcement and stated that he wished to return to work. This document
is irrelevant as it does not address the central issue of whether he offered good cause for failing
to comply with the requirements of his vocational rehabilitation program.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits on March 19, 2012 as he failed to meet any of the criteria for a merit
review.

4

ORDER
IT IS HEREBY ORDERED THAT March 19, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

